 
 
I 
112th CONGRESS 1st Session 
H. R. 2814 
IN THE HOUSE OF REPRESENTATIVES 
 
August 9, 2011 
Mr. LoBiondo (for himself, Mr. Mica, Mr. Westmoreland, Mr. King of New York, Mr. Runyan, and Mr. Connolly of Virginia) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide authority to compensate Federal employees for the 14-day period in which authority to make expenditures from the Airport and Airway Trust Fund lapsed, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Furloughed FAA Employees Compensation Act of 2011. 
2.Compensation and ratification of authority 
(a)Compensation for Federal employeesAny Federal employees furloughed as a result of the lapse in expenditure authority from the Airport and Airway Trust Fund after 11:59 p.m. on July 22, 2011, through August 5, 2011, shall be compensated for the period of that lapse at their standard rates of compensation, as determined under policies established by the Secretary of Transportation. 
(b)Ratification of essential actionsAll actions taken by Federal employees, contractors, and grantees for the purposes of maintaining the essential level of Government operations, services, and activities to protect life and property and to bring about orderly termination of Government functions during the lapse in expenditure authority from the Airport and Airway Trust Fund after 11:59 p.m. on July 22, 2011, through August 5, 2011, are hereby ratified and approved if otherwise in accord with the provisions of the Airport and Airway Extension Act of 2011, Part IV (Public Law 112–27). 
(c)FundingFunds used by the Secretary to compensate employees described in subsection (a) shall be derived from funds previously authorized out of the Airport and Airway Trust Fund and made available or limited to the Department of Transportation by the Full-Year Continuing Appropriations Act, 2011 (division B of Public Law 112–10) and shall be subject to the obligation limitations established in such Act. 
(d)Expenditures from Airport and Airway Trust FundTo permit expenditures from the Airport and Airway Trust Fund to effectuate the purposes of this section, this section shall be deemed to be included in the Airport and Airway Extension Act of 2011, Part IV (Public Law 112–27) as enacted. 
 
